DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10823492.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of both U.S. Patent No. 10823492 and the instant application teach a cabinet and a drawer assembly comprising a basket; a cover comprising a coupling hook that extends downward; a connection frame comprising a coupling hole configured to receive the coupling hook; a first roller; a supporter; and a transmission assembly comprising an elastic member, a connection hook, a first rack, a transmission gear, and a second rack comprising a coupling rib. Thus, the invention of claims 1-22 in U.S. Patent No. 10823492 is in effect a species of the generic invention of claims 1-20. It has been held that the generic invention is anticipated by the species, see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993).  Since claims 1-20 are anticipated (fully encompassed) by claims 1-22 of U.S. Patent No. 10823492, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-22. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10928123 in view of claims 1-22 of U.S. Patent No. 10823492. Claims 1-22 of U.S. Patent No. 10928123 teach(es) the structure substantially as claimed, including a cabinet and a drawer assembly comprising a basket; a cover comprising a coupling hook that extends downward; a connection frame comprising a coupling hole configured to receive the coupling hook; a first roller; a supporter; and a transmission assembly comprising a connection hook, a first rack, a transmission gear, and a second rack .  
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grass (DE4111750) teaches a transmission assembly comprising first & second racks and a transmission gear comprising first & second gears having different diameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637